Tom Glaze, Justice, dissenting. I must dissent, and do so for the reasons set out in the court of appeals’ majority decision rendered in this same case. See Potter v. State, 70 Ark. App. 495, 20 S.W.3d 454 (2000). Everyone agrees that Officer Mot-singer’s stop and detainment of Michael Potter must be based on Arkansas Rule of Criminal Procedure 3.1, and on whether the officer had reasonable suspicion that Potter had committed or was about to commit (1) a felony or (2) a misdemeanor involving danger of forcible injury to persons or of appropriation of or damage to property. The State’s evidence fell short of showing Officer Motsinger suspected Potter as having committed (or being about to commit) a crime that would fall within these two classifications. Officer Motsinger testified that he thought the crime he was investigating was stalking or harassment. However, the crime of stalking is a felony, which requires “a terroristic threat with the intent of placing [another] person in imminent fear of death or serious bodily injury.” See Ark. Code Ann. § 5-71-229(a)(l) and (b)(1) (Repl. 1997). Here, the officer offered no testimony that Potter was suspected of terroristic threatening, and, in fact, he related that the woman who had called to complain about Potter did not indicate she had been approached, contacted, or threatened by Potter. To the contrary, Officer Motsinger averred that there was no indication that the complainant was afraid of Potter; rather the woman was only concerned that she was being followed. The officer was correct that he could have suspected Potter of committing the misdemeanor crime of harassment as set out in Ark. Code Ann. § 5-71-208(a)(3) (Repl. 1997) (a person commits the offense of harassment if, with the purpose to harass, annoy, or alarm another person, without good cause, he follows a person in or about a public place). However, as described above, Officer Mot-singer had no reason to suspect Potter’s actions involved the danger of forcible injury to the complainant or the appropriation of or damage to her property. Because Officer Motsinger’s stop and detainment failed to comply with the dictates of Rule 3.1, I agree with the court of appeals that the officer’s stop and detainment and subsequent search were unlawful.